 



FS Investment Corporation III 8-K [fsiciii-8k_061815.htm] 

EXHIBIT 10.4

 

Execution Version

 

Master Repurchase
Agreement

September 1996 Version

  

[ex10-4_001.jpg]

 



Dated as of June 18, 2015       Between:

Goldman Sachs Bank USA

(“Party A”)

      and

Society Hill Funding LLC

(“Party B”)

 











1. Applicability



From time to time the parties hereto may enter into transactions in which one
party (“Seller”) agrees to transfer to the other (“Buyer”) securities or other
assets (“Securities”) against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.

 





2. Definitions





(a)“Act of Insolvency”, with respect to any party, (i) the commencement by such
party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;

 

(b)“Additional Purchased Securities”, Securities provided by Seller to Buyer
pursuant to Paragraph 4 (a) hereof,

 

(c)“Buyer’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Buyer’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

 

(d) “Buyer’s Margin Percentage”, with respect to any Transaction as of any date,
a percentage (which may be equal to the Seller’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction;

 



  Society Hill Funding LLC

 



 

 



  



(e)“Confirmation”, the meaning specified in Paragraph 3(b) hereof;

 

(f)“Income”, with respect to any Security at any time, any principal thereof and
all interest, dividends or other distributions thereon;

 

(g)“Margin Deficit”, the meaning specified in Paragraph 4(a) hereof;

 

(h)“Margin Excess”, the meaning specified in Paragraph 4(b) hereof;

 

(i)“Margin Notice Deadline”, the time agreed to by the parties in the relevant
Confirmation, Annex I hereto or otherwise as the deadline for giving notice
requiring same-day satisfaction of margin maintenance obligations as provided in
Paragraph 4 hereof (or, in the absence of any such agreement, the deadline for
such purposes established in accordance with market practice);

 

(j)“Market Value”, with respect to any Securities as of any date, the price for
such Securities on such date obtained from a generally recognized source agreed
to by the parties or the most recent closing bid quotation from such a source,
plus accrued Income to the extent not included therein (other than any Income
credited or transferred to, or applied to the obligations of, Seller pursuant to
Paragraph 5 hereof) as of such date (unless contrary to market practice for such
Securities);

 

(k)“Price Differential”, with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);

 

(1)“Pricing Rate”, the per annum percentage rate for determination of the Price
Differential;

 

(m)“Prime Rate”, the prime rate of U.S. commercial banks as published in The
Wall Street Journal (or, if more than one such rate is published, the average of
such rates);

 

(n)“Purchase Date”, the date on which Purchased Securities are to be transferred
by Seller to Buyer;

 

(o)“Purchase Price”, (i) on the Purchase Date, the price at which Purchased
Securities are transferred by Seller to Buyer, and (ii) thereafter, except where
Buyer and Seller agree otherwise, such price increased by the amount of any cash
transferred by Buyer to Seller pursuant to Paragraph 4(b) hereof and decreased
by the amount of any cash transferred by Seller to Buyer pursuant to Paragraph
4(a) hereof or applied to reduce Seller’s obligations under clause (ii) of
Paragraph 5 hereof;

 

2 September 1996 Master Repurchase Agreement

Society Hill Funding LLC

 



 

 

 



(p)“Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof. The term “Purchased Securities” with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4(b) hereof;

 

(q)“Repurchase Date”, the date on which Seller is to repurchase the Purchased
Securities from Buyer, including any date determined by application of the
provisions of Paragraph 3(c) or 11 hereof;

 

(r)“Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination;

 

(s)“Seller’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Seller’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

 

(t)“Seller’s Margin Percentage”, with respect to any Transaction as of any date,
a percentage (which may be equal to the Buyer’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction.

 



3. Initiation; Confirmation; Termination





(a)An agreement to enter into a Transaction may be made orally or in writing at
the initiation of either Buyer or Seller. On the Purchase Date for the
Transaction, the Purchased Securities shall be transferred to Buyer or its agent
against the transfer of the Purchase Price to an account of Seller.

 

(b)Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or
both), as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation”). The Confirmation shall
describe the Purchased Securities (including CUSIP number, if any), identify
Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase Price,
(iii) the Repurchase Date, unless the Transaction is to be terminable on demand,
(iv) the Pricing Rate or Repurchase Price applicable to the Transaction, and (v)
any additional terms or conditions of the Transaction not inconsistent with this
Agreement. The Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between Buyer and Seller with respect to
the Transaction to which the Confirmation relates, unless with respect to the
Confirmation specific objection is made promptly after receipt thereof. In the
event of any conflict between the terms of such Confirmation and this Agreement,
this Agreement shall prevail.

 

(c) In the case of Transactions terminable upon demand, such demand shall be
made by Buyer or Seller, no later than such time as is customary in accordance
with market practice, by telephone or otherwise on or prior to the business day
on which such termination will be effective. On the date specified in such
demand, or on the date fixed for termination in the case of Transactions having
a fixed term, termination of the Transaction will be effected by transfer to
Seller or its agent of the Purchased Securities and any Income in respect
thereof received by Buyer (and not previously credited or transferred to, or
applied to the obligations of, Seller pursuant to Paragraph 5 hereof) against
the transfer of the Repurchase Price to an account of Buyer.

 

3 September 1996 Master Repurchase Agreement

Society Hill Funding LLC

 

 

 



 





4. Margin Maintenance





(a)If at any time the aggregate Market Value of all Purchased Securities subject
to all Transactions in which a particular party hereto is acting as Buyer is
less than the aggregate Buyer’s Margin Amount for all such Transactions (a
“Margin Deficit”), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller’s option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer (“Additional Purchased Securities”),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer’s Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions in which such Buyer
is acting as Seller).

 

(b)If at any time the aggregate Market Value of all Purchased Securities subject
to all Transactions in which a particular party hereto is acting as Seller
exceeds the aggregate Seller’s Margin Amount for all such Transactions at such
time (a “Margin Excess”), then Seller may by notice to Buyer require Buyer in
such Transactions, at Buyer’s option, to transfer cash or Purchased Securities
to Seller, so that the aggregate Market Value of the Purchased Securities, after
deduction of any such cash or any Purchased Securities so transferred, will
thereupon not exceed such aggregate Seller’s Margin Amount (increased by the
amount of any Margin Excess as of such date arising from any Transactions in
which such Seller is acting as Buyer).

 

(c)If any notice is given by Buyer or Seller under subparagraph (a) or (b) of
this Paragraph at or before the Margin Notice Deadline on any business day, the
party receiving such notice shall transfer cash or Additional Purchased
Securities as provided in such subparagraph no later than the close of business
in the relevant market on such day. If any such notice is given after the Margin
Notice Deadline, the party receiving such notice shall transfer such cash or
Securities no later than the close of business in the relevant market on the
next business day following such notice.

 

(d)Any cash transferred pursuant to this Paragraph shall be attributed to such
Transactions as shall be agreed upon by Buyer and Seller.

 

(e)Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer or Seller (or both) under
subparagraphs (a) and (b) of this Paragraph may be exercised only where a Margin
Deficit or Margin Excess, as the case may be, exceeds a specified dollar amount
or a specified percentage of the Repurchase Prices for such Transactions (which
amount or percentage shall be agreed to by Buyer and Seller prior to entering
into any such Transactions).

  

(f)Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer and Seller under subparagraphs
(a) and (b) of this Paragraph to require the elimination of a Margin Deficit or
a Margin Excess, as the case may be, may be exercised whenever such a Margin
Deficit or Margin Excess exists with respect to any single Transaction hereunder
(calculated without regard to any other Transaction outstanding under this
Agreement).

 

4 September 1996 Master Repurchase Agreement

Society Hill Funding LLC

 



 

 



 



5. Income Payments







  Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the time such Income is paid or
distributed.

 





6. Security Interest







  Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.





 



7. Payment and Transfer





  Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank, or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer.

 





8. Segregation of Purchased Securities



  To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.



 

5 September 1996 Master Repurchase Agreement Society Hill Funding LLC

 

 

 

 





Required Disclosure for Transactions in Which the Seller Retains Custody of the
Purchased Securities
Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties] **
and may be used by Seller for deliveries on other securities transactions.
Whenever the securities are commingled, Seller’s ability to resegregate
substitute securities for Buyer will be subject to Seller’s ability to satisfy
[the clearing] * [any]** lien or to obtain substitute securities.

* Language to be used under 17 C.F.R, §403.4 (e) if Seller is a government
securities broker or dealer other than a financial institution.

** Language to be used under 17 C.F.R. §403.5 (d) if Seller is a financial
institution.

 





9. Substitution

(a)Seller may, subject to agreement with and acceptance by Buyer, substitute
other Securities for any Purchased Securities. Such substitution shall be made
by transfer to Buyer of such other Securities and transfer to Seller of such
Purchased Securities. After substitution, the substituted Securities shall be
deemed to be Purchased Securities.    

(b)In Transactions in which Seller retains custody of Purchased Securities, the
parties expressly agree that Buyer shall be deemed, for purposes of subparagraph
(a) of this Paragraph, to have agreed to and accepted in this Agreement
substitution by Seller of other Securities for Purchased Securities; provided,
however, that such other Securities shall have a Market Value at least equal to
the Market Value of the Purchased Securities for which they are substituted.

 

10. Representations





Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance,
charter, bylaw or rule applicable to it or any agreement by which it is bound or
by which any of its assets are affected. On the Purchase Date for any
Transaction Buyer and Seller shall each be deemed to repeat all the foregoing
representations made by it.



 

6 September 1996 Master Repurchase Agreement

Society Hill Funding LLC

 



 

 

  

11. Events of Default





In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day’s notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer, (vi)
any representation made by Seller or Buyer shall have been incorrect or untrue
in any material respect when made or repeated or deemed to have been made or
repeated, or (vii) Seller or Buyer shall admit to the other its inability to, or
its intention not to, perform any of its obligations hereunder (each an “Event
of Default”):

 

(a)The nondefaulting party may, at its option (which option shall be deemed to
have been exercised immediately upon the occurrence of an Act of Insolvency),
declare an Event of Default to have occurred hereunder and, upon the exercise or
deemed exercise of such option, the Repurchase Date for each Transaction
hereunder shall, if it has not already occurred, be deemed immediately to occur
(except that, in the event that the Purchase Date for any Transaction has not
yet occurred as of the date of such exercise or deemed exercise, such
Transaction shall be deemed immediately canceled). The nondefaulting party shall
(except upon the occurrence of an Act of Insolvency) give notice to the
defaulting party of the exercise of such option as promptly as practicable.

 

(b)In all Transactions in which the defaulting party is acting as Seller, if the
nondefaulting party exercises or is deemed to have exercised the option referred
to in subparagraph (a) of this Paragraph, (i) the defaulting party’s obligations
in such Transactions to repurchase all Purchased Securities, at the Repurchase
Price therefor on the Repurchase Date determined in accordance with subparagraph
(a) of this Paragraph, shall thereupon become immediately due and payable, (ii)
all Income paid after such exercise or deemed exercise shall be retained by the
nondefaulting party and applied to the aggregate unpaid Repurchase Prices and
any other amounts owing by the defaulting party hereunder, and (iii) the
defaulting party shall immediately deliver to the nondefaulting party any
Purchased Securities subject to such Transactions then in the defaulting party’s
possession or control.

 

(c)In all Transactions in which the defaulting party is acting as Buyer, upon
tender by the nondefaulting party of payment of the aggregate Repurchase Prices
for all such Transactions, all right, title and interest in and entitlement to
all Purchased Securities subject to such Transactions shall be deemed
transferred to the nondefaulting party, and the defaulting party shall deliver
all such Purchased Securities to the nondefaulting party.

 

7 September 1996 Master Repurchase Agreement

Society Hill Funding LLC

 



 

 

 



(d)If the nondefaulting party exercises or is deemed to have exercised the
option referred to in subparagraph (a) of this Paragraph, the nondefaulting
party, without prior notice to the defaulting party, may:

 

(i)as to Transactions in which the defaulting party is acting as Seller, (A)
immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefor on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder; and

 

(ii)as to Transactions in which the defaulting party is acting as Buyer, (A)
immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, securities (“Replacement Securities”) of the same
class and amount as any Purchased Securities that are not delivered by the
defaulting party to the nondefaulting party as required hereunder or (B) in its
sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefor on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.

 

Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Securities subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).

 

(e)As to Transactions in which the defaulting party is acting as Buyer, the
defaulting party shall be liable to the nondefaulting party for any excess of
the price paid (or deemed paid) by the nondefaulting party for Replacement
Securities over the Repurchase Price for the Purchased Securities replaced
thereby and for any amounts payable by the defaulting party under Paragraph 5
hereof or otherwise hereunder.

 

(f)For purposes of this Paragraph 11, the Repurchase Price for each Transaction
hereunder in respect of which the defaulting party is acting as Buyer shall not
increase above the amount

 



of such Repurchase Price for such Transaction determined as of the date of the
exercise or deemed exercise by the nondefaulting party of the option referred to
in subparagraph (a) of this Paragraph.



 

(g)The defaulting party shall be liable to the nondefaulting party for (i) the
amount of all reasonable legal or other expenses incurred by the nondefaulting
party in connection with or as a result of an Event of Default, (ii) damages in
an amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and (iii)
any other loss, damage, cost or expense directly arising or resulting from the
occurrence of an Event of Default in respect of a Transaction.

 

8 September 1996 Master Repurchase Agreement

Society Hill Funding LLC

 

 

 

  

(h)To the extent permitted by applicable law, the defaulting party shall be
liable to the nondefaulting party for interest on any amounts owing by the
defaulting party hereunder, from the date the defaulting party becomes liable
for such amounts hereunder until such amounts are (i) paid in full by the
defaulting party or (ii) satisfied in full by the exercise of the nondefaulting
party’s rights hereunder. Interest on any sum payable by the defaulting party to
the nondefaulting party under this Paragraph 11(h) shall be at a rate equal to
the greater of the Pricing Rate for the relevant Transaction or the Prime Rate.

 

(i)The nondefaulting party shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.

 



12. Single Agreement





Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 



13. Notices and Other Communications









Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.

 



14. Entire Agreement; Severability





This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

9 September 1996 Master Repurchase Agreement

Society Hill Funding LLC

 



 

 

 



15. Non-assignability; Termination





(a)The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.

 

(b)Subparagraph (a) of this Paragraph 15 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Paragraph 11 hereof.

 



16. Governing Law





This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

 



17. No Waivers, Etc.









No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure here-from shall be
effective unless and until such shall be in writing and duly executed by both of
the parties hereto. Without limitation on any of the foregoing, the failure to
give a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a
waiver of any right to do so at a later date.

 



18. Use of Employee Plan Assets





(a)If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

 

(b)Subject to the last sentence of subparagraph (a) of this Paragraph, any such
Transaction shall proceed only if Seller furnishes or has furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.

 

(c)By entering into a Transaction pursuant to this Paragraph, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

 

10 September 1996 Master Repurchase Agreement

Society Hill Funding LLC

 



 

 

 





19. Intent





(a)The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Securities subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).

 

(b)It is understood that either party’s right to liquidate Securities delivered
to it in connection with Transactions hereunder or to exercise any other
remedies pursuant to Paragraph 11 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.

 

(c)The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

(d)It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 



20. Disclosure Relating to Certain Federal Protections









The parties acknowledge that they have been advised that:



 

(a)in the case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission (“SEC”) under Section 15
of the Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

 

11 September 1996 Master Repurchase Agreement

Society Hill Funding LLC

 



 

 

 



(b)in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

(c)in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.



 



GOLDMAN SACHS BANK USA SOCIETY HILL FUNDING LLC     By: /s/ Meera Bhutta   By: 
/s/ Gerald F. Stahlecker Title: Managing Director Name: Gerald F. Stahlecker
Date: 6/18/15 Title: Executive Vice President     Date: 6/18/15    

12 September 1996 Master Repurchase Agreement

Society Hill Funding LLC

 

 

 



Annex I

 

Supplemental Terms and Conditions

 

This Annex I forms a part of the Master Repurchase Agreement dated as of June
18, 2015 (the “Agreement”) between Goldman Sachs Bank USA (“Party A” or “Buyer”)
and Society Hill Funding LLC (“Party B” or “Seller”). Capitalized terms used but
not defined in this Annex I shall have the meanings ascribed to them in the
Agreement.

 

1.Other Applicable Annexes. In addition to this Annex I the following Annexes
and any Schedules thereto shall form a part of this Agreement and shall be
applicable thereunder:

 

Applicable if checked and initialed below:

 

        Party A   Party B   Annex II (Names and Addresses) [X]           Annex
III (International Transactions) [   ]           Annex IV (Party Acting as
Agent) [   ]           Annex VII (Transactions Involving Registered Investment
Companies) [   ]           Annex VIII (Transactions in Equity Securities) [   ]
          Annex IX (Transactions Involving Certain Japanese Financial
Institutions) [   ]           Annex XI (Tri-Party Transactions) [   ]        

 

2.Confirmations; Etc.

 

Confirmations in accordance with Paragraph 3(b) of the Agreement are in all
cases to be furnished by Party A. Notwithstanding anything set forth in
Paragraph 3(b) of the Agreement to the contrary, to the extent of any conflict
between the terms of this Agreement (including, without limitation, each annex
thereto) and the letter agreement between Buyer and Seller dated as of June 18,
2015 (together with the annexes thereto and as amended and supplemented from
time to time, the “Master Confirmation”), the terms set forth in the Master
Confirmation shall prevail. Each Transaction governed by the Agreement shall be
a Transaction that has been entered into pursuant to the terms of the Master
Confirmation, and no other Transactions shall be entered into hereunder.

 

Annex I 2

Society Hill Funding LLC

 

 

 

 





3.Definitions.



 

(a)Paragraph 2 of the Agreement shall be amended by:

 

(i)in clause (iv) of the definition of “Act of Insolvency” in Paragraph 2(a),
inserting the words “an Authorized Representative of” immediately after the
words “admission in writing by”;

 

(ii)deleting the definition of “Buyer’s Margin Percentage” in its entirety and
replacing it with the following:

 

“Buyer’s Margin Percentage”, with respect to any Transaction as of any date,
166.6666666667%;

 

(iii)deleting the definition of “Income” in its entirety and replacing it with
the following:

 

“Income”, with respect to any Security at any time, all interest or other
distributions thereon excluding Cash Principal Payments;

 

(iv)deleting the definition of “Margin Notice Deadline” in its entirety and
replacing it with the following:

 

“Margin Notice Deadline”, 10:00 A.M. New York time;

 

(v)deleting the definition of “Market Value” in its entirety and replacing it
with the following:

 

“Market Value”, the meaning assigned to such term in the Master Confirmation;

 

(vi)deleting the definition of “Pricing Rate” in its entirety and replacing it
with the following:



 

“Pricing Rate”, the per annum percentage rate for determination of the Financing
Fee Payments;

 

(vii)deleting the definition of “Purchased Securities” in its entirety and
replacing it with the following:





 

“Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof;

 

(viii)deleting the definition of “Repurchase Price” in its entirety and
replacing it with the following:







 

“Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of (i) the Purchase Price for such Transaction plus (ii) the ratable
share of the accrued and unpaid Financing Fee Payments allocated to such
Transaction by the Calculation Agent for such Transaction, as of the date of
such determination, minus (iii) the aggregate Repurchase Price Reduction Amount
for such Transaction, as of the date of such determination and any other amounts
applied to reduce the Purchase Price in accordance with this Agreement;

  

Annex I 3

Society Hill Funding LLC

 

 

 



 





(ix)deleting the definition of “Seller’s Margin Amount” in its entirety.







 

(x)deleting the definition of “Seller’s Margin Percentage” in its entirety.









 

(b)Paragraph 2 of the Agreement shall be amended by the addition of the
following definitions:

 

(u)“Affiliate”, in relation to any person, any entity controlled, directly or
indirectly, by the person, any entity that controls, directly or indirectly, the
person or any entity directly or indirectly under common control with the
person. For this purpose, “control” of any entity or person means ownership of a
majority of the voting power of the entity or person;









 



(v)“Authorized Representative”, President, Executive Vice President, Vice
President or Chief Financial Officer of Party B; or the Investment Manager or
Investment Advisor of Party B;









 

(w)“Cash Principal Payments”, the meaning assigned to such term in the Master
Confirmation;









 

(x)“Counterparty Application Amount”, the meaning assigned to such term in the
Master Confirmation;









 

(y)“Financing Fee Payments”, the meaning assigned to such term in the Master
Confirmation;









 

(z)“Indebtedness”, any obligation (whether present or future, contingent or
otherwise, as principal or surety or otherwise) in respect of borrowed money;





















 



(aa)“Independent Director”, a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
Party B or any of its Affiliates (other than his or her service as an
Independent Director of Affiliates of Party B that are structured to be
“bankruptcy remote” in a manner substantially similar to Party B); (ii) a
customer or supplier of Party B or any of its Affiliates (other than a supplier
of his or her service as an Independent Director of Party B or such Affiliate);
or (iii) any member of the immediate family of a person described in (i) or
(ii), and (B) has (i) prior experience as an Independent Director for a
corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities;



 

Annex I 4

Society Hill Funding LLC

 



 

 

 







(bb)“Lien”, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset;

 

(cc)“Prospective Make-Whole Event”, at any date:

 

(1)an Event of Default with respect to Party B that has occurred and is
continuing; or

 

(2)the Repurchase Date of all Transactions has occurred (other than due to a
Regulatory Change); or

 

(3)after the Price Differential Toggle Period End Date, the sum of the
Repurchase Prices of all Purchased Securities on such date is less than or equal
to U.S.$66,000,000;

 

(dd)“Prospective Make-Whole Payment Amount”, at any date, the Make-Whole Amount
(as defined in the Master Confirmation) that would be calculated on such date;

 



(ee)“Material Action”, to:



 

(i)file or consent to the filing of any bankruptcy, insolvency or reorganization
petition under any applicable federal, state or other law relating to a
bankruptcy naming Party B as debtor or other initiation of bankruptcy or
insolvency proceedings by or against Party B, or otherwise seek, with respect to
Party B, relief under any laws relating to the relief from debts or the
protection of debtors generally;

 

(ii)seek or consent to the appointment of a receiver, liquidator, conservator,
assignee, trustee, sequestrator, custodian or any similar official for Party B
or all or any portion of its properties;

 

(iii)make or consent to any assignment for the benefit of Party B’s creditors
generally;

 

(iv)admit in writing the inability of Party B to pay its debts generally as they
become due;

 

(v)petition for or consent to substantive consolidation of Party B with any
other person;

 

Annex I 5

Society Hill Funding LLC

 



 

 

 



(vi)amend or alter or otherwise modify or remove all or any part of Section 9(j)
of Party B’s Limited Liability Company Agreement; or

 

(vii)amend, alter or otherwise modify or remove all or any part of the
definition of “Independent Director” or the definition of “Material Action” in
Party B’s Limited Liability Company Agreement;

 

(ff)“Organizational Documents”, the meaning specified in subparagraph (xi) of
Paragraph 11(a) hereof;



 

(gg)“Regulatory Change”, the meaning assigned to such term in the Master
Confirmation;

 

(hh)“Repurchase Price Reduction Amount”, the meaning assigned to such term in
the Master Confirmation;

 

(ii)“Specified Transaction” means (a) any transaction (including an agreement
with respect to any such transaction) now existing or hereafter entered into
between Party A (or any of its Affiliates) and Party B which is not a
Transaction under this Agreement but (i) which is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the Master
Confirmation;

 

(jj)“Master Confirmation”, the meaning assigned to such term in Annex I;

(kk)“Facility End Date”, the meaning assigned to such term in the Master
Confirmation;



 

Annex I 6

Society Hill Funding LLC

 

 

 



 

(ll)“Margin Payment Trigger Event”, the meaning assigned to such term in the
Master Confirmation;

(mm)“Aggregate Incremental Margin Amount”, the meaning assigned to such term in
the Master Confirmation;

 

(c)Paragraph 2 of the Agreement shall be amended by deleting the definitions of
“Price Differential” and the Agreement shall be construed as if the term “Price
Differential” does not exist.

 



4.Margin Maintenance.

 

(a)Paragraph 4 of the Agreement is amended by replacing subparagraph (a) thereof
with the following:

 

“(a) If at any time the Seller’s Transferred Amount is less than the Buyer’s
Required Amount for all Transactions outstanding hereunder at such time (a
“Margin Deficit”), then Buyer may by notice (a “Margin Call Notice”) to Seller
require Seller in such Transactions to transfer to Buyer cash in U.S. dollars,
so that the Seller’s Transferred Amount will thereupon equal or exceed such
Buyer’s Required Amount.



 

As used herein:

 

“Buyer’s Required Amount” at any time is an amount equal to (i) if a Margin
Payment Trigger Event has occurred and is then continuing, the Buyer’s Margin
Amount for all Transactions at such time; plus (ii) if a Prospective Make-Whole
Event has occurred and is then continuing, the Prospective Make-Whole Payment
Amount at such time; plus (iii) the Aggregate Incremental Margin Amount (if any)
at such time.

“Seller’s Transferred Amount” at any time is an amount equal to (i) the Market
Value at such time; plus (ii) the aggregate amount of cash transferred to Buyer
under Paragraph 4(a) prior to such time minus (iii) the aggregate amount of cash
transferred to Seller under Paragraph 4(g) prior to such time.”

(b)Paragraph 4(b) of the Agreement shall not apply to any Transaction hereunder
and the Agreement shall be construed as if the concept of “Margin Excess” does
not exist.

(c)Paragraph 4 of the Agreement is amended by replacing subparagraph (c) thereof
with the following:

“(c)If any Margin Call Notice is given by Buyer at or before the Margin Notice
Deadline on any business day, Seller shall transfer cash in U.S. dollars to
Buyer no later than 6:00 P.M. New York time on the next business day following
such notice. If any Margin Call Notice is given by Buyer after the Margin Notice
Deadline, Seller shall transfer such cash to Buyer no later than 6:00 P.M. New
York time on the second business day following such notice.”

 

Annex I 7

Society Hill Funding LLC

 



 

 



 

(d)Paragraph 4(d) of the Agreement shall not apply to any Transaction hereunder.

 

(e)Pursuant to Paragraph 4(e) of the Agreement, Party A and Party B acknowledge
and agree that the rights of Party A under Paragraph 4(a) of the Agreement may
be exercised only where a Margin Deficit exceeds $1,000,000 on such date of
determination.



(f)Paragraph 4 of the Agreement is amended by adding the following paragraph at
the end thereof:



 

“(g)If at any time the Seller’s Transferred Amount exceeds the Buyer’s Required
Amount for all Transactions outstanding hereunder at such time then, so long as
immediately before and after giving effect thereto (A) no Event of Default shall
have occurred with respect to Seller, (B) no event has occurred and is
continuing that, with notice or lapse of time or both, would constitute an Event
of Default with respect to Seller and (C) no Margin Deficit shall have occurred
and remain unsatisfied,

 

(1)upon written notice to Buyer (such notice, a “Market Value Re-determination
Request Notice”), Seller may request that Buyer return an amount equal to such
excess (such amount, the “Excess Cure Collateral Refund Amount”); and

 

(2)if (x) Buyer receives the Market Value Re-determination Request Notice prior
to 10:00 A.M. New York time on any business day, Buyer shall return such Excess
Cure Collateral Refund Amount to Seller no later than 6:00 P.M. New York time on
the next business day following s uch notice and (y) Buyer receives the Market
Value Re-determination Request Notice after 10:00 A.M. New York time on any
business day, Buyer shall return such Excess Cure Collateral Refund Amount to
Seller no later than 6:00 P.M. New York time on the second business day
following such notice, so long as, in the case of each of the foregoing clauses
(x) and (y), Buyer shall be satisfied in its sole and absolute discretion
exercised in good faith that at such time of determination, and after giving
effect to such transfer, no Margin Deficit shall exist or arise.

 

5.Representations and Covenants. Paragraph 10 of the Agreement is hereby amended
by adding an “(a)” before the first word of the first paragraph and add the
following new paragraphs at the end thereof:

 

(b)Each of Buyer and Seller further represents and warrants that, with respect
to each Transaction under the Agreement:

 

Non-Reliance. It has made its own determinations regarding the tax and
accounting treatment of all aspects of the Transaction including, without
limitation, the tax and accounting treatment of any Income paid with respect to
the Securities. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction. It has evaluated for
itself whether that Transaction is appropriate or proper for it based upon its
own judgment and upon advice from such advisers as it has deemed necessary. It
is not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into that Transaction; it
being understood that information and explanations related to the terms and
conditions of a Transaction shall not be considered investment advice or a
recommendation to enter into that Transaction. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of that Transaction.

 

Annex I 8

Society Hill Funding LLC

 



 

 



 

Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

(c)Seller hereby represents and covenants for so long as any Transaction is
outstanding hereunder that Seller has since its formation, and shall at all
times, abide by the following requirements, the compliance with which it
acknowledges that Buyer is relying upon in entering into this Agreement:

(1)maintains at least one Independent Director;

(2)has a board of directors separate from that of any other person (although
members of the board of directors of Seller may serve as directors of one or
more Affiliates of Seller);

(3)file its own tax returns, if any, as may be required under applicable law, to
the extent (1) not part of a consolidated group filing a consolidated return or
returns or (2) not treated as a division for tax purposes of another taxpayer,
and pay any taxes so required to be paid under applicable law;

(4)not commingle its assets with assets of any other person;

(5)conduct its business in its own name and strictly comply with all
organizational formalities necessary to maintain its separate existence (and all
such formalities have been complied with since the Seller’s formation);

(6)maintain separate financial statements (it being understood that, if Party
B’s financial statements are part of a consolidated group with its Affiliates,
then any such consolidated statements shall contain a note indicating Party B’s
separateness from any such Affiliates and that its assets are not available to
pay the debts of such Affiliate);      (7)pay its own liabilities only out of
its own funds;      (8)maintain an arm’s-length relationship with its
Affiliates;

 

Annex I 9

Society Hill Funding LLC

 

 

 

 (9)pay the salaries of its own employees, if any;     (10)not hold out its
credit or assets as being available to satisfy the obligations of others;

(11)pay its fair and reasonable share of overhead for shared office space, if
any;

(12)use separate stationery, invoices and checks and not of any other entity
(unless such entity is clearly designated as being Party B’s agent);

(13)not pledge its assets as security for the obligations of any other person;
     (14)correct any known misunderstanding regarding its separate identity;

(15)maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets;

(16)not take any Material Action without the unanimous affirmative vote of each
member of its board of directors, including, in all cases, the Independent
Director;

(17)is not contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws of any jurisdiction or the liquidation
of all or a major portion of its assets or property, and it has no knowledge of
any person contemplating the filing of any such petition against it;

(18)at all times since its formation has been, and will continue to be, a duly
formed and existing limited liability company organized under the laws of the
State of Delaware; and Seller’s member at all times since its formation has
been, and will continue to be, duly qualified in each jurisdiction in which such
qualification was or may be necessary for the conduct of its business;

(19)has complied, and will continue to comply, with the provisions of its
Organizational Documents and the laws of the jurisdiction of its formation
relating to limited liability companies;

(20) has not any time since its formation assumed or guaranteed, and will not
assume or guarantee, the liabilities of its member, any Affiliate of its member,
or any other persons;

(21)not sell, exchange, lease or otherwise transfer all or substantially all of
the assets of Party B or consolidate or merge Party B with another person
whether by means of a single transaction or a series of related transactions;
and

(22)comply with all assumptions as to Seller set forth in all legal opinions
delivered with respect to bankruptcy non-consolidation matters in connection
with this Agreement.

  

Annex I 10

Society Hill Funding LLC

 

 

 



 

On the Purchase Date for each Transaction Buyer and Seller shall each be deemed
to repeat all the foregoing representations made by it.

6.Agreement to Deliver Information.

 

Party B agrees to deliver the following documents/information:

 

Form/Document/ Certificate Date by which
to be delivered Evidence reasonably satisfactory to Party A of the signing
authority and specimen signature of any individual executing this Agreement Upon
or promptly following execution of this Agreement Audited consolidated annual
financial statements of Party B’s parent, FS Investment Corporation III (“FSIC
III”) or its successors or assigns. After the date hereof, FS Investment
Corporation III may merge with another business development company sponsored by
Franklin Square Holdings, L.P. or may be subject to other fundamental change
transactions the result of which effectively combines the ownership and/or
assets of FS Investment Corporation III and a business development company
sponsored by Franklin Square Holdings, L.P., or merges or consolidates their
respective collateral advisors or sub-advisors.   Within 120 days of the end of
FSIC III’s fiscal year Unaudited quarterly financial statements of FSIC III
Within 45 days after the end of each fiscal quarter of FSIC III (other than the
last fiscal quarter of each fiscal year of FSIC III) Such other financial or
other information with respect to Party B as Party A may reasonably request from
time to time Within five (5) Business Days after request by Party A For each
Non-Private Underlying Asset (as defined in the Master Confirmation), all
financial information (other than material non-public information) relating to
the obligors on such Underlying Asset and made available by such obligors to the
lenders of record of such Underlying Asset in accordance with the documents
governing such Underlying Asset. Within five (5) Business Days of such
information being made available to Party B, FSIC III or FSIC III’s affiliates.
Such information shall be made available in an electronic data room that is at
all times available to Party A.

 

Annex I 11

Society Hill Funding LLC

 



 

 



 

Form/Document/ Certificate Date by which
to be delivered For each Private Underlying Asset (as defined in the Master
Confirmation), all bank syndicate information relating to the obligors on such
Underlying Asset and made available by such obligors to the lenders of record of
such Underlying Asset in accordance with the documents governing such Underlying
Asset (but subject to satisfaction of applicable confidentiality requirements
under the documents governing such Underlying Asset). For purposes of the
foregoing, “bank syndicate information” shall not include any material
non-public information relating to the obligors on a Private Underlying Asset
that has not been made available to all of the private-side lenders of record
under the documents governing such Underlying Asset. Within five (5) Business
Days of such information being made available to Party B, FSIC III or FSIC III’s
affiliates. Such information shall be made available in an electronic data room
that is at all times available to Party A. A copy of each Commitment to purchase
or sell an Underlying Asset entered into by the Security Issuer from time to
time (with terms used in this paragraph without definition having the meanings
assigned to them in the Master Confirmation). Within two Business Days
Investment management agreement or other evidence of investment management
authority. Upon request by Party A

Favorable written opinions (addressed to Party A) of Dechert LLP as to New York,
Delaware and U.S. federal law, and covering such matters relating to Party B,
this Agreement, the Master Confirmation and the Transactions as Party A shall
reasonably request.


Within 10 business days of the execution of this Agreement

 



7.Purchase Price Maintenance.

  

(a)The parties agree that in any Transaction hereunder whose term extends over
an Income payment date for the Securities subject to such Transaction, if Income
is paid to Buyer then Buyer shall promptly transfer to Seller an amount equal to
such Income payment or payments pursuant to Paragraph 5(i) of the Agreement; and
Buyer shall not apply the Income payment or payments to reduce the amount to be
transferred to Buyer or Seller upon termination of the Transaction pursuant to
Paragraph 5(ii) of the Agreement.

 

(b)Notwithstanding the definition of “Purchase Price” in Paragraph 2 of the
Agreement and the provisions of Paragraph 4 of the Agreement, the parties agree
that the Purchase Price will not be increased or decreased by the amount of any
cash transferred by one party to the other pursuant to Paragraph 4 of the
Agreement.

 

Annex I 12

Society Hill Funding LLC

 



 

 



 

8.Events of Default.

  

(a)Paragraph 11 shall be amended by deleting the word “or” immediately before
subparagraph (vii) and by adding the following before the words “(each an “Event
of Default”)” at the end of subparagraph (vii) thereof:





 “(viii)Party B fails to comply with any obligation to deliver information under
Paragraph 6 of this Annex I (Agreement to Deliver Information) within the time
specified;      (ix)Party B fails to pay any Financing Fee Payment or any
Make-Whole Amount when and as the same shall become due payable and such failure
shall continue unremedied for five business days after written notice thereof
from Party A to Party B;      (x)Party B fails to notify Party A as to a change
in legal structure that would have the effect of Party B ceasing to exist as a
Delaware LLC (as defined below);     (xi)Party B incurs or suffers to exist any
Indebtedness or enters into any transaction that would be a Specified
Transaction if such transaction were between Party A and Party B (except
pursuant to this Agreement);

 

(xii)Party B directly or indirectly creates, incurs, assumes or permits to exist
any Lien on any of its property (except pursuant to this Agreement);

 

(xiii)Party B engages in any business activity or incurs any material
liabilities (other than the sales, repurchases and maintenance of and margining
related to the Purchased Securities in compliance with the terms of this
Agreement and the other Transaction Documents and activities incidental to the
foregoing);      (xiv)Party B fails to observe or perform any covenant set forth
in Paragraph 10(c) of this Agreement or any representation set forth therein
fails to be true and correct;      (xv)Party B fails to observe or perform any
covenant, agreement or obligation contained in the Agreement or the Master
Confirmation (other than the matters referred to in the preceding clauses (i),
(ii), (iii), (iv), (viii), (ix) (x), (xi), (xii) and (xiii)) and such failure,
if capable of remedy, shall continue unremedied for a period of thirty (30) or
more days after the earlier of Party B’s knowledge thereof and notice thereof
from Party A to Party B;

 

Annex I 13

Society Hill Funding LLC

 



 

 





     (xvi)the limited liability company agreement or any other organizational
document of Party B (collectively, the “Organizational Documents”), or any
provision thereof, shall be amended, modified, changed, waived, terminated,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation, if the effect of such amendment, modification, change, termination
or other action would have a material adverse effect on (1) the ability of Party
B to perform its obligations under the Agreement, the Master Confirmation or any
Transaction or (2) the validity or enforceability of the Agreement or the Master
Confirmation against Party B by Party A or the rights and remedies of Party A
against Party B under the Agreement or the Master Confirmation;      (xvii)Party
B shall default or breach of any provision under any Organizational Document, if
the effect of such default or breach, would have a material adverse effect on
(1) the ability of Party B to perform its obligations under the Agreement, the
Master Confirmation or any Transaction or (2) the validity or enforceability of
the Agreement or the Master Confirmation against Party B by Party A or the
rights and remedies of Party A against Party B under the Agreement or the Master
Confirmation; or      (xviii)Party B:



 

(A)defaults (other than by failing to make a delivery) under a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;

 

(B)defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment due on the last payment or exchange date of, or
any payment on early termination of, a Specified Transaction (or, if there is no
applicable notice requirement or grace period, such default continues for at
least one business day);

 

(C)defaults in making any delivery due under (including any delivery due on the
last delivery or exchange date of) a Specified Transaction or any credit support
arrangement relating to a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, such default results in a
liquidation of, an acceleration of obligations under, or an early termination
of, all transactions outstanding under the documentation applicable to that
Specified Transaction; or

 

Annex I 14

Society Hill Funding LLC

 



 

 



 

(D)disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf).”    



(b)Paragraph 11 of the Agreement is hereby amended by replacing subparagraph (a)
thereof with the following:

 

“(a)The nondefaulting party may, at its option, declare an Event of Default to
have occurred hereunder and, upon the exercise or deemed exercise of such
option, the Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). The nondefaulting party shall give notice to the defaulting party of
the exercise of such option as promptly as practicable.”

 

(c)Notwithstanding clauses (i) and (ii) of the introductory paragraph to
Paragraph 11 of the Agreement, it will not be an Event of Default if:    



(A)Seller fails to transfer Purchased Securities on the applicable Purchase Date
for a Transaction, but Buyer may, by written notice to Seller, (1) if Buyer has
paid the Purchase Price to Seller, require Seller to immediately repay the sum
so paid; (2) if there exists a Margin Deficit in respect of such Transaction,
require Seller to deliver (in accordance with the notice and delivery
requirements of Paragraph 4 of the Agreement) margin in an amount equal to such
Margin Deficit; and (3) at any time while such failure continues, terminate such
Transaction (but only such Transaction) (“Buyer Mini Close-out”) and upon such
termination, the provisions of Paragraph 11 of the Agreement shall apply with
respect to the terminated Transaction (but only such Transaction).

 

(B)Buyer fails to transfer Purchased Securities on the applicable Repurchase
Date for a Transaction, but Seller may, by written notice to Buyer, (1) if
Seller has paid the Repurchase Price to Buyer, require Buyer to immediately
repay the sum so paid; and (2) at any time while such failure continues,
terminate such Transaction (but only such Transaction) (“Seller Mini Close-out”,
and together with Buyer Mini Close-out, “Mini Close-out”) and upon such
termination, the provisions of Paragraph 11 of the Agreement shall apply with
respect to the terminated Transaction (but only such Transaction).

 

Any transfer of margin pursuant to Clauses (A)(2) above, shall be due and
payable within the time period specified in Paragraph 4(c) of the Agreement with
respect to cash (as if such notice from Buyer were a notice requesting the
delivery of margin), and any failure to make any such transfer or payment shall
be an event that will be an Event of Default under paragraph 11(iii).

 

Annex I 15

Society Hill Funding LLC

 



 

 



 

For the avoidance of doubt, it shall be an Event of Default under the Agreement
if, with respect to any amount due and payable under Paragraph 11 following any
Mini Close-out, such amount is not paid by the defaulting party before the end
of the Business Day on which the defaulting party receives notice of such due
and payable amount from the non-defaulting party, if the defaulting party
receives such notice before the Margin Notice Deadline. If any such notice is
given after the Margin Notice Deadline on a Business Day, the party receiving
such notice shall transfer such amount due and payable no later than the close
of business in the relevant market on the next Business Day following receipt of
such notice.

 

9.Notices. Paragraph 13 of the Agreement shall be amended by replacing the last
sentence thereof with the following:    



“All notices, demands and requests hereunder shall be made in writing (which may
include, without limitation, email notifications) to the address (or email
address) set forth in Annex II.”

 

10.Qualified Institutional Buyers. It is agreed that with respect to
Transactions in Purchased Securities which are eligible for resale under Rule
144A under the Securities Act of 1933, as amended (“Rule 144A Securities”), the
following representations shall apply:

 

(a)on the Purchase Date for any Transaction, (i) Buyer represents and warrants
that Buyer is familiar with the provisions of Rule 144A, (ii) Buyer represents
and warrants that Buyer is a “Qualified Institutional Buyer” as such term is
defined in Rule 144A, (iii) Seller represents and warrants that Seller is not,
and within the preceding three months has not been, an “affiliate,” as that term
is used in Rule 144 under the Securities Act, of the issuer of any Purchased
Securities, and (iv) Seller represents and warrants that any Purchased
Securities transferred to Buyer are not subject to any legal or regulatory
restrictions on transfer other than those applicable to “restricted securities”
within the meaning of Rule 144; and

(b)on the Repurchase Date for any Transaction, (i) Seller represents and
warrants that Seller is familiar with the provisions of Rule 144A, (ii) Seller
represents and warrants that Seller is a “Qualified Institutional Buyer” as such
term is defined in Rule 144A, (iii) Buyer represents and warrants that Buyer is
not, and within the preceding three months has not been, an “affiliate,” as that
term is used in Rule 144, of the issuer of any Purchased Securities, and (iv)
assuming the accuracy and completeness of Seller’s representations under
subparagraph (a) of this Paragraph, Buyer represents and warrants that any
Purchased Securities transferred to Seller are not subject to any legal or
regulatory restrictions on transfer other than those applicable to “restricted
securities” within the meaning of Rule 144.

Annex I 16

Society Hill Funding LLC

 



 

 



 

11.Assignment. Paragraph 15 of the Agreement is hereby amended by inserting the
following between the first and second sentences of subparagraph 15(a):



“Notwithstanding the foregoing, Party A may not assign its rights nor delegate
its obligations under this Agreement, in whole or in part, without the prior
written consent of the other party to this Agreement, and any purported
assignment or delegation absent such consent is void, except for an assignment
or delegation of all of the Party A’s rights and obligations hereunder in
whatever form Party A determines may be appropriate to (i) Goldman Sachs & Co.
or any other Affiliate of Party A (other than Goldman Sachs BDC, Inc. or any
other business development company that is an Affiliate of Party A) or (ii) any
other third party organized under the laws of the United States of America, any
state thereof or the District of Columbia (a “Third Party”); provided that, with
respect to an assignment by Party A under the foregoing clause (ii), Party B
shall have the right to cause the Repurchase Date of all (but not less than all)
of the Transactions then outstanding to occur simultaneously (an
“Assignment-Related Repurchase Date Acceleration”, and the date thereof the
related “Assignment-Related Repurchase Date”) on not less than two Business
Days’ notice to Party A if neither such Third Party nor any credit support
provider of such Third Party has a long-term unsubordinated credit rating of at
least Baa3 by Moody’s Investor Services, Inc. or at least BBB- by Standard &
Poor’s Rating Group immediately prior to the assignment. For the avoidance of
doubt, no Make-Whole Amount (as defined in the Master Confirmation) will be
owing by Party B in connection with any Assignment-Related Repurchase Date
Acceleration. Upon any such delegation and assumption of obligations, so long as
Goldman Sachs & Co., such other Affiliate of Party A or the Third Party, as the
case may be, shall be responsible for all such obligations, Party A shall be
relieved of and fully discharged from all future obligations hereunder from and
after such delegation and assumption.”

 

12.Termination. Paragraph 15 of the Agreement shall be amended by replacing the
last sentence of subparagraph (a) thereof with the following:    



“This Agreement shall terminate and be of no further force and effect (except
with respect to any obligations of Party A and Party B that are otherwise
expressly stated in the Agreement or the Master Confirmation as surviving
termination, which shall, as so specified, survive without prejudice and remain
in full force and effect) on the first date after all obligations under all
Transactions have been paid in full.”

 



13.Operational Error. Notwithstanding any other provision contained herein, no
Event of Default under subparagraphs (i), (ii), (iii), (iv) or (ix) of paragraph
11 of the Agreement shall have occurred if (i) the relevant failure to pay or
transfer is caused solely by an error or omission of an operational nature or by
the failure of the defaulting party or a custodian of the defaulting party to
make any payment or delivery to the nondefaulting party after the defaulting
party has issued instructions; (ii) assets were available to such party to make
the relevant payment or transfer when due; and (iii) the defaulting party has
upon the non-defaulting party’s request, provided to the nondefaulting party,
written verification of clauses (i) and (ii) above that is reasonably
satisfactory to the nondefaulting party and (iv) such payment or transfer is
made by the close of business on the day after notice of the relevant failure to
pay or transfer is given to the defaulting party.      14.Set-off. Upon the
occurrence of an Event of Default with respect to a party (“X”), the other party
(“Y”) will have the right (but not be obliged) without prior notice to X or any
other person to set-off or apply any obligation of X owed to Y (or any Affiliate
of Y) (whether or not matured or continent and whether or not arising under this
Agreement, and regardless of the currency, place of payment or booking office of
the obligation) against any obligation of Y (or any Affiliate of Y) owed to X
(whether or not matured or contingent and whether or not arising under this
Agreement, and regardless of the currency, place of payment or booking office of
the obligation). Y will give notice to the other party of any set off effected
under this paragraph 14 to Annex I, provided that any failure to give such
notice shall not invalidate the relevant set off.



 

Annex I 17

Society Hill Funding LLC

 



 

 





Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the currency in which the other is denominated at the rate
of exchange at which such party would be able, acting in a reasonable manner and
in good faith, to purchase the relevant amount of such currency.

 

If an obligation is unascertained, Y may in good faith estimate that obligation
and set off in respect of the estimate, subject to such party accounting to
(and, if the set off in respect of the estimate exceeds the ascertained
obligation, settling with and reimbursing) the other when the obligation is
ascertained.

 

Nothing in this paragraph 14 to Annex I will be effective to create a charge or
other security interest. This paragraph 14 to Annex I will be without prejudice
and in addition to any right of set-off, combination of accounts, lien or other
right to which any party is at any time otherwise entitled (whether by operation
of law, contract or otherwise).

 

15.Additional Representation. Party B represents that it is a limited liability
company formed under the Limited Liability Company Act of the State of Delaware
(a “Delaware LLC”) and agrees to notify Party A prior to a change in legal
structure which would have the effect of Party B ceasing to exist as a Delaware
LLC.

Annex I 18

Society Hill Funding LLC

 



 

 



 



This Agreement may be signed in any number of counterparts, each of which shall
be considered an original.

 



GOLDMAN SACHS BANK USA   SOCIETY HILL FUNDING LLC           By: /s/ Meera Bhutta
  By: /s/ Gerald F. Stahlecker Title: Managing Director   Name: Gerald F.
Stahlecker Date: 06/18/15   Title: Executive Vice President       Date: 06/18/15

 





[Master Repurchase Agreement Annex I Signature Page]



 



 

 



 

Annex II

 

Names and Addresses for Communications Between Parties



 

Party A: Goldman Sachs Bank USA

 

 



  Goldman Sachs Bank USA   Facsimile: +1 212 428 4534   Email:
gs-sctabs-reporting@ny.email.gs.com         With a copy to:         Attention:
Managing Director of PFI Desk   Address: 200 West Street, 6th Floor     New
York, NY 10282   Attention: PFI Middle Office   Address: 200 West Street, 16th
Floor     New York, NY 10282



 

All correspondence shall include the GS Reference Number: SDBB4QT33333J6RZ9H

 

Party B: Society Hill Funding LLC

 

  Address: Society Hill Funding LLC   c/o FS Investment Corporation III     201
Rouse Boulevard     Philadelphia, PA 19112         Attention: Gerald F.
Stahlecker, Executive Vice President   Phone No.: (215) 495-1169   Facsimile
No.: (215) 222-4649   Email: jerry.stahlecker@franklinsquare.com

 





 

2



Society Hill Funding LLC

 



 

 

 

Execution Version

 

Goldman Sachs Bank USA | 200 West Street | New York, New York 10282-2198 | Tel:
+1 212 902 1000 | Fax: +1 212 428 9189

 

MASTER CONFIRMATION

 

DATE:                 June 18, 2015 and effective as of July 15, 2015

TO:                     Society Hill Funding LLC (“Counterparty”)

FROM:               Goldman Sachs Bank USA (“GS”)

SUBJECT:          Repurchase Facility

REF. NO.:           SDBB4QT33333J6RZ9H
 

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Repurchase Facility entered into on
the Trade Date specified below between GS and Counterparty (the “Facility”).
This communication constitutes a “Confirmation” as referred to in the Master
Repurchase Agreement specified below. This communication supersedes and replaces
all prior communications between the parties hereto with respect to the Facility
and Transactions described below.

 

This Confirmation shall supplement, form a part of, and be subject to, the
Master Repurchase Agreement (including the Annexes thereto) dated as of June 18,
2015 and effective as of July 15, 2015, each as amended or replaced from time to
time (collectively, the “Master Repurchase Agreement”), between GS and
Counterparty. This Confirmation shall be read and construed as one with the
executed Master Repurchase Agreement and all other outstanding confirmations
between the parties, so that all such confirmations, this Confirmation and the
executed Master Repurchase Agreement constitute a single Agreement between the
parties. Except as expressly modified hereby, all provisions contained in, or
incorporated by reference into, the Master Repurchase Agreement shall govern
each Transaction hereunder. In the event of any inconsistencies between the
Master Repurchase Agreement and this Confirmation, this Confirmation will govern
with respect to the Transactions covered hereby (and the last sentence of
Paragraph 3(b) of the Master Repurchase Agreement shall not apply to any such
Transaction). In the event of any inconsistencies between Annex A hereto and
this Confirmation with respect to any Transaction, the terms of Annex A with
respect to such Transaction will govern. System-generated confirmations of trade
may be generated by GS that set forth the trade terms of the individual
repurchase transactions described in this Confirmation; and, if any such
system-generated confirmation of trade are generated and there is any
inconsistency between such system-generated confirmations of trade and this
Confirmation or the Master Repurchase Agreement, then the terms of this
Confirmation or the Master Repurchase Agreement, as the case may be, shall
prevail. Capitalized terms not defined herein have the meaning ascribed to them
in the Master Repurchase Agreement.

 

This Confirmation evidences a separate transaction with respect to each
Purchased Security specified in Annex A from time to time (each, a
“Transaction”) as if the details specified in Annex A with respect to that
Purchased Security were set out in the Confirmation in full. Each such
Transaction will have a unique Transaction Number as is set out in Annex A. The
terms of the Facility and each particular Transaction to which this Confirmation
relates are as follows:

 

3



Society Hill Funding LLC

 



 

 



 

(A) Terms Related to the Facility 1. Basic Terms Buyer GS Seller Counterparty
Trade Date June 18, 2015 Facility Commencement Date July 15, 2015 Price
Differential Toggle Period End Date November 15, 2015 First Financing Fee Period
End Date January 15, 2016 Facility End Date July 15, 2019 Maximum Purchased
Security Notional Amount USD 500,000,000 Aggregate Purchased Security Notional
Amount At any time, the sum of the Purchased Security Notional Amounts under all
Transactions for which a Purchase Date has occurred at or prior to such time.
Maximum Aggregate Facility Size USD 300,000,000 Eligible Security Germantown
Funding LLC Floating Rate Notes due October 15, 2027

CUSIP No. 374050 AA0

For the avoidance of doubt, the Purchased Security for each Transaction under
this Master Confirmation shall be the Eligible Security identified above.
Security Issuer Germantown Funding LLC Haircut Percentage 40% Business Days
London and New York. Business Day Convention Modified Following Calculation
Agent GS

Unless otherwise expressly stated herein, all determinations by the Calculation
Agent hereunder shall be made in its sole and absolute discretion exercised in
good faith and in a manner generally consistent with its then-current practices.

 

4



Society Hill Funding LLC

 



 

 



 





2. Conditions Precedent to Effectiveness of the Facility Conditions It shall be
a condition to the effectiveness of this Confirmation, and to the entry of the
first Transaction hereunder, that the following conditions shall have been
satisfied (or waived by GS), in form and substance satisfactory to GS in its
sole and absolute discretion:

(a)     GS shall have received the documents and certificates referred to in
paragraph 6 to Annex I to the Master Repurchase Agreement, all in form and
substance satisfactory to GS and its counsel in its sole discretion;

(b)     GS shall have received the Master Repurchase Agreement and this
Confirmation duly executed by Counterparty, and shall have received executed
copies of the Security Indenture (including the schedules and exhibits thereto)
and all documents, certificates and opinions delivered pursuant thereto, all in
form and substance satisfactory to GS in its sole discretion; and

(c)     no default or event of default with respect to Counterparty has occurred
under the Master Repurchase Agreement and is then continuing.



 



3. Additions of Transactions; Post-Ramp-up Period Transaction Combination
Additions Subject to the satisfaction of the conditions precedent set forth
herein, on any Business Day during the period from and including the Facility
Commencement Date to but excluding the date that is ten Business Days prior to
the Facility End Date, Counterparty may, by delivery to GS of an Addition Notice
with a Notice Date not less than five Business Days prior to the proposed
Purchase Date for such Transaction, elect to enter into a Transaction (an
“Addition”) with GS with respect to the Eligible Security (and GS agrees to
enter into such Transaction on the terms and conditions specified herein),
provided in each case that:

(a)     after giving effect to such Transaction, the sum of the Initial Purchase
Prices of all Transactions for which a Purchase Date shall have occurred shall
not exceed the Maximum Aggregate Facility Size;

(b)    the terms of such Transaction are in compliance with the terms and
conditions set forth in this Confirmation and the Master Repurchase Agreement;

(c)     the Conditions to Effectiveness with respect to such Transaction are
satisfied; and

(d)     GS shall have no obligation to enter into any Transaction if any of the
criteria set forth in the definition of “Collateral Obligation” in the Security
Indenture are not satisfied as of the related Notice Date (determined as if such
Notice Date were after the “Effective Date” referred to in the Security
Indenture).

In connection with each Transaction, GS shall notify Counterparty of the
Purchase Date (which shall be a Business Day) and the related Purchase Price.

 

5



Society Hill Funding LLC

 



 

 

  

Addition Notice A notice in substantially the form attached as Annex B duly
completed and executed by Counterparty and setting forth (among other
information) the proposed Purchase Date and the proposed Purchased Security
Notional Amount, or a notice otherwise in form and substance satisfactory to GS.
Notice Date With respect to any Addition Notice, the date on which such Addition
Notice is received by GS (or, if any such day is not a Business Day, the next
succeeding Business Day). Combination of Transactions On the Business Day
immediately following the Price Differential Toggle Period End Date, all
Transactions hereunder shall (automatically and without action by any Person) be
deemed combined into a single Transaction hereunder having (for the avoidance of
doubt):

(a)     a Purchased Security Notional Amount equal to the sum of the Purchased
Security Notional Amounts of each individual Transaction hereunder immediately
prior to such combination; and

(b)     a Purchase Price (and an Initial Purchase Price) equal to the sum of the
Purchase Prices (or Initial Purchase Prices) of each individual Transaction
hereunder immediately prior to such combination.  

GS shall prepare and deliver to Counterparty a revised Annex A (or another form
setting forth information corresponding to that set forth on Annex A),
reflecting the terms of the Transaction after giving effect to such combination,
reasonably promptly following the occurrence thereof. Upon Counterparty receipt,
such Annex A will (in absence of manifest or proven error) be conclusive as to
the terms of the Transaction referred to therein, as if the parties had executed
in full upon receipt, notwithstanding that such Annex A may not be signed by
either party.

 

6



Society Hill Funding LLC

 



 

 



 



(B) Terms Relating to Each Transaction 1. General Terms   Terms Specified in
Annex A The following terms in relation to each Transaction will be specified in
Annex A (by the Calculation Agent):

•     Transaction Number (to be assigned by the Calculation Agent)  

•     Security Issuer (which shall be Germantown Funding LLC)  

•     Purchased Security (which shall be the Eligible Security)  

•     Purchase Date (which shall be the Business Day on which the Conditions to
Effectiveness for such Transaction are satisfied)  

•     Initial Purchase Price  

•     Purchased Security Notional Amount Purchased Security Notional Amount For
each Transaction, the original par amount of the Eligible Security that is
purchased hereunder in such Transaction (determined without regard to paydowns
on the Eligible Security occurring at any time). Purchase Price For each
Transaction, an amount equal to the product of:  

(a)     the Purchased Security Notional Amount for such Transaction; and  

(b)     one minus the Haircut Percentage. Initial Purchase Price For each
Transaction, the Purchase Price for such Transaction on the Purchase Date for
such Transaction. Repurchase Date   In relation to the Purchased Security in
each Transaction, the earliest to occur of:  

(a)     the Scheduled Repurchase Date for such Purchased Security;  


(b)     the date on which the non-defaulting party exercises its option to
declare an Event of Default pursuant to Section 11 of the Master Repurchase
Agreement;  


(c)     the date (if any) on or following the occurrence of a Credit Event with
respect to such Purchased Security specified in writing by GS to Counterparty;  

(d)     the date (if any) on or following the occurrence of a Regulatory Change
specified in writing by GS to Counterparty;  

(e)     the Assignment-Related Repurchase Date (if any) specified in writing by
Counterparty to GS; and  

(f)     the date (if any) specified in writing by Counterparty to GS, provided
that a Dispute-Related Repurchase Right has occurred and is continuing on the
date of such notice from Counterparty (the occurrence of the Repurchase Date
under this clause (f), a “Dispute-Related Repurchase Date Acceleration”).

 

7



Society Hill Funding LLC

 



 

 

  

Scheduled Repurchase Date For each Transaction, the Facility End Date.
Regulatory Change Any enactment or establishment of or supplement or amendment
to, or change in any law, regulation, rule, policy or guideline (including any
accord or standard of the Basel Committee on Banking Supervision, the Federal
Reserve Board or any state banking regulator) or in the application or official
interpretation of any such law, regulation, rule, policy or guideline that, in
each case, becomes effective on or after the Facility Commencement Date and is
binding on or otherwise has an effect on GS and, as a result of which, in the
reasonable determination of GS, for reasons outside GS’s control, GS will
(either by voluntary submission or by applicable law) no longer be permitted to
enter into or maintain any Transaction hereunder or be subject to materially
less favorable regulatory capital treatment with respect to the Transactions by
comparison to the regulatory capital treatment applicable as a result of the
entry into this Facility on the Facility Commencement Date.  

Before declaring a Repurchase Date due to the occurrence of a Regulatory Change,
GS agrees to take commercially reasonable measures to eliminate or mitigate the
impact of such Regulatory Change (which, for the avoidance of doubt, includes
but is not limited to GS using commercially reasonable efforts to restructure
the Transactions under this Confirmation with Counterparty to make them
compliant (in the case of any such changes that would restrict entry into or
maintenance of Transactions) or more efficient from a regulatory perspective (in
the case of any such changes that would result in less favorable regulatory
capital treatment), provided that Counterparty is under no obligation to agree
to any such restructuring or any other changes to the terms of this Confirmation
or the Master Repurchase Agreement.

 

8



Society Hill Funding LLC

 



 

 

 





Market Value With respect to the Purchased Security (in its entirety) as of any
date, an amount equal to the lesser of (a) the Look-Through Market Value of the
Purchased Security at such date and (b) the Maximum Purchased Security Notional
Amount.  

If on any date the sum of the Purchased Security Notional Amounts for all
Transactions hereunder at such time is for any reason less than the full par
amount of the Purchased Security that has been issued under the Security
Indenture (determined without regard to paydowns on the Purchased Security),
then the Calculation Agent will pro-rate the Look-Through Market Value to
reflect the portion of the Purchased Security that is then the subject of
Transactions hereunder. Look-Through Market Value With respect to the Eligible
Security (in its entirety) as of any date, the sum of:  

(a)     the aggregate Asset Market Related Amounts in respect of all Underlying
Assets and Unsettled Purchase Assets in the Underlying Portfolio on such date;
plus  

(b)     the Cash Value as at such date. Asset Market Related Amount As of any
date:  

(a)     in respect of an Underlying Asset in the Underlying Portfolio as of such
date or an Unsettled Purchase Asset as of such date (but excluding all Unsettled
Sale Assets and all Zero Value Assets), the product of:  

     (1)     the Asset Amortized Amount therefor as of such date; and  

     (2)     the Asset Current Price (expressed as a percentage) therefor as of
such date;  

(b)     in respect of an Unsettled Sale Asset in the Underlying Portfolio as of
such date that is not a Zero Value Asset, the Settlement Value of such Unsettled
Sale Asset as of such date; and  

(c)     in respect of a Zero Value Asset in the Underlying Portfolio as of such
date, zero. Asset Amortized Amount In respect of an Underlying Asset or
Unsettled Purchase Asset on any day, an amount equal to the principal amount
outstanding under such Underlying Asset or Unsettled Purchase Asset on such day
(after giving effect on a pro-rata basis to any repurchase, repayment or tender
offer in respect of that Underlying Asset or Unsettled Purchase Asset).

 

9



Society Hill Funding LLC

 



 

 





 

Asset Current Price In respect of an Underlying Asset or Unsettled Purchase
Asset on any date, the bid side market value of that Underlying Asset or
Unsettled Purchase Asset (expressed as a percentage of par of the Underlying
Asset Notional Amount) but excluding any accrued interest, as determined by the
Calculation Agent and notified to the parties by the Calculation Agent on each
Business Day. Underlying Asset Notional Amount In respect of any Underlying
Asset or any Unsettled Purchase Asset, the full principal amount of the
Underlying Asset or Unsettled Purchase Asset, as applicable, owned by the
Security Issuer or Committed to be owned by the Security Issuer, as the case may
be. Cash Value As of any date, an amount, determined by the Calculation Agent,
equal to:

(a)     the aggregate amount of cash standing to the credit of the Security
Issuer Account (excluding any accrued and unpaid interest); minus  

(b)     the aggregate Settlement Value for all Unsettled Purchase Assets as at
such date (if any). Security Issuer Account The “Principal Collection Account”,
as defined in the Security Indenture. Underlying Asset Each loan or bond that is
owned by the Security Issuer from time to time and is identified in the Schedule
of Collateral Obligations (as defined in the Security Indenture) set forth on
Schedule A to the Security Indenture and amended from time to time. Private
Underlying Asset Each Underlying Asset or Proposed Underlying Asset that has
been designated a “Private Collateral Obligation” pursuant to Section
12.2(a)(ii) of the Security Indenture. Non-Private Underlying Asset Each
Underlying Asset and Proposed Underlying Asset that is not a Private Underlying
Asset. Underlying Portfolio The portfolio of Underlying Assets or Unsettled
Purchase Assets, as applicable, owned by the Security Issuer or Committed to be
owned by the Security Issuer from time to time. Collateral Manager The
Collateral Manager as defined in the Security Indenture. Proposed Underlying
Asset A loan or bond that the Collateral Manager has proposed to be acquired by
the Security Issuer that satisfies the Reinvestment Criteria at the time of such
proposal. Unsettled Purchase Asset As of any date, an asset that the Security
Issuer has Committed to acquire and in respect of which the purchase by the
Security Issuer has not yet settled. Unsettled Sale Asset As of any date, an
Underlying Asset that the Security Issuer has Committed to sell and in respect
of which the sale by the Security Issuer has not yet settled.

 

10



Society Hill Funding LLC

 



 

 



 

Zero Value Asset An Underlying Asset at any time:  

(a)     in respect of which there has occurred a Zero Value Event;  

(b)     that did not satisfy the Reinvestment Criteria at the time the Security
Issuer Committed to acquire such Underlying Asset (unless such Underlying Asset,
after such date, subsequently satisfies the Reinvestment Criteria);  

(c)     that has been the subject of a Restructuring or a Material Modification
if, in either case:  

     (1)     immediately following such Restructuring or Material Modification,
such Underlying Asset fails to satisfy the Reinvestment Criteria (unless such
Underlying Asset, after such date, subsequently satisfies the Reinvestment
Criteria); or  

     (2)     the GS Consent Condition is not satisfied with respect to such
Restructuring or Material Modification.  Margin Payment Trigger Event An event
that shall be deemed to have occurred and be continuing at any time if the
Market Value of the Purchased Security (in its entirety) at such time is less
than or equal to 90% of the Adjusted Initial Market Value of the Purchased
Security (in its entirety). Adjusted Initial Market Value At any time of
determination (the “current time"), the Market Value of the Purchased Security
in its entirety at such current time, but determined:

(a)     for each Unsettled Purchase Asset or Underlying Asset in the Underlying
Portfolio at such current time, using the Asset Current Price therefor as of the
later of:

     (1)     the Facility Commencement Date; and

     (2)     the earlier of (x) the date on which the Security Issuer Committed
to acquire such Unsettled Purchase Asset and (y) the first date on which such
Underlying Asset became part of the Underlying Portfolio;

(b)     assuming, solely for such purposes, that no Unsettled Purchase Asset or
Underlying Asset in the Underlying Portfolio at such time is an Unsettled Sale
Asset or a Zero Value Asset.

If the Security Issuer has Committed to acquire an asset in more than one lot
and/or an Underlying Asset has been added to the Underlying Portfolio in more
than one lot (for example, by Commitments or acquisitions on separate days),
then each lot of such asset or Underlying Asset shall be treated as separate
assets or Underlying Assets, as the case may be, for purposes of this
definition.

 

11



Society Hill Funding LLC

 



 

 



 

Aggregate Incremental Margin Amount At any time, the sum of the Incremental
Margin Amounts for all Specified Assets at such time. Specified Asset At any
time, an Unsettled Purchased Asset or Underlying Asset in the Underlying
Portfolio for which the Asset Current Price therefor is less than the Trigger
Price at such time. Trigger Price 70% Incremental Margin Amount For any
Specified Asset at any time, an amount equal to the product of:

(a)     15%; and  

(b)     the Asset Amortized Amount of such Specified Asset at such time.
Restructuring With respect to an Underlying Asset:  

(a)     if such Underlying Asset is a Non-Private Underlying Asset, a
“Restructuring” (as defined in Section 4.7 of the Credit Definitions) has
occurred in respect of the Underlying Asset; and  

(b)     if such Underlying Asset is a Private Underlying Asset, a
“Restructuring” (as defined in Section 4.7 of the Credit Definitions) has
occurred in respect of the Underlying Asset (except that, for such purposes,
Section 4.7(a)(iv) of the Credit Definitions shall be amended to include the
following at the end thereof “; or a release of liens or other credit support
for the Obligation; or any other change that materially reduces the level of
subordination enhancing the Obligation”).  

For purposes of this Confirmation, “Multiple Holder Obligation” will not be
applicable in determining whether any such Restructuring occurs. Material
Modification A “Specified Change” (as defined in the Security Indenture) to an
Underlying Asset.

 

12



Society Hill Funding LLC

 



 

 



 

Settlement Value As of any date:  

(a)     in respect of any Unsettled Purchase Asset, the aggregate consideration
to be paid by the Security Issuer to acquire such Unsettled Purchase Asset; and
 

(b)     in respect of any Unsettled Sale Asset, the contractual sale price for
such Unsettled Sale Asset (expressed in USD) to be received by the Security
Issuer from the purchaser of such Underlying Asset; provided that:  


     (1)     if the sale of such Unsettled Sale Asset remains unsettled for more
than 30 calendar days, then:  

          (x)     from time to time upon request from GS, Counterparty shall
provide to GS all information known to Counterparty concerning the facts and
circumstances causing such delay in settlement and cooperate with GS in
discussing with the Security Issuer and the Collateral Manager strategies for
accelerating settlement of such sale; and  

          (y)     if the purchaser of such Unsettled Sale Asset is an affiliate
of Counterparty and such delay in settlement is not solely a result of
operational or logistical issues, Counterparty and GS shall work together in
good faith to determine the Settlement Value for such Unsettled Purchase Asset;
and  

     (2)     if the sale of such Unsettled Sale Asset continues to remain
unsettled for more than 90 calendar days, then the Settlement Value for such
Unsettled Sale Asset will be determined by the Calculation Agent. Credit Event
Defaulted Asset Sale Failure

Security Event of Default  

As used herein:  

“Defaulted Asset Sale Failure” shall mean the Security Issuer’s failure to
Commit to sell any Defaulted Obligation (as defined in the Security Indenture)
within 30 days of such Underlying Asset becoming a Defaulted Obligation,
provided that the failure to Commit to sell any Defaulted Obligation within 30
days of such Underlying Asset becoming a Defaulted Obligation shall not result
in a Defaulted Asset Sale Failure for so long as the Security Issuer continues
to use commercially reasonable efforts to continue to sell such Defaulted
Obligation after such 30 day period.  

“Security Event of Default” shall mean, with respect to any Purchased Security,
an event of default (however designated) in the Security Indenture.  

“Security Indenture” shall mean the indenture or other underlying instruments
governing the Purchased Security.



 

13



Society Hill Funding LLC

 



 

 

  

Zero Value Event In respect of any Underlying Asset, the occurrence of any one
or more of the following:  

Bankruptcy  

Failure to Pay  

As used herein:  

“Bankruptcy” with respect to an Underlying Asset shall mean a “Bankruptcy” (as
defined in the 2003 ISDA Credit Derivatives Definitions as published by the
International Swap and Derivatives Association, Inc. (the “Credit Definitions”))
with respect to the related obligor.  

“Failure to Pay” with respect to an Underlying Asset shall mean, after the
expiration of any applicable grace period (however defined under the terms of
the Underlying Asset), the occurrence of a non-payment of a payment of interest
Scheduled to be Due or principal on the Underlying Asset when due, in accordance
with the terms of the Underlying Asset at the time of such failure.  

“Scheduled to be Due” shall mean, in the case of an interest payment, that such
interest payment would accrue during the related calculation period for the
Underlying Asset. Commitment A binding commitment pursuant to FSIC III’s and/or
the Collateral Manager’s then current policies and procedures to purchase or
sell an Underlying Asset between the buyer and seller of such Underlying Asset
entered into pursuant to customary documents in the relevant market. The terms
“Commit” and “Committed” have correlative meanings. Reinvestment Criteria The
criteria set forth in the Security Indenture (including, without limitation, the
criteria set forth in the definition of “Collateral Obligation” set forth
therein) that, pursuant to the terms set forth in the Security Indenture are
required to be satisfied as a condition to the purchase of an Underlying Asset
(other than any consent of one or more holders of the Eligible Security). GS
Consent Condition For any Underlying Asset proposed to be acquired by the
Security Issuer or any Underlying Asset subject to a Restructuring or Material
Modification after it was acquired by the Security Issuer, a condition satisfied
if GS consents to such acquisition, Restructuring or Material Modification, as
applicable (which GS may withhold in its sole and absolute discretion).

 

14



Society Hill Funding LLC

 



 

 

 



2. Conditions to Effectiveness Conditions to Effectiveness The effectiveness of
each Transaction shall be subject to the satisfaction of each of the conditions
precedent for such Transaction specified in the Master Repurchase Agreement and
the satisfaction of each of the following additional conditions:  

(a)     a valid Addition Notice has been timely delivered to GS;  

(b)     in the case of the first Transaction hereunder:  

     (1)     the “Closing Date” under and as defined in the Security Indenture
shall have occurred, and the Seller shall have acquired a portion of the
Eligible Security in an amount equal to the Purchased Security Notional Amount
for such Transaction; and  

     (2)     Counterparty shall have initiated the transfer to GS of a par
amount of the Eligible Securities equal to the Purchased Security Notional
Amount for such Transaction pursuant to Paragraph 3(a) of the Master Repurchase
Agreement for scheduled settlement substantially in accordance with the
then-current market practice in the principal market for such Security;  

(c)     in the case of each subsequent Transaction hereunder, the related
“Increase” under the Security Indenture shall have occurred, and Counterparty
shall have initiated the transfer to GS of a par amount of the Eligible
Securities equal to the Purchased Security Notional Amount for such Transaction
pursuant to Paragraph 3(a) of the Master Repurchase Agreement for scheduled
settlement substantially in accordance with the then-current market practice in
the principal market for such Security;

(d)     no default or event of default with respect to Counterparty has occurred
under the Master Repurchase Agreement and is then continuing; and  

(e)     no Margin Deficit exists under the Master Repurchase Agreement.  

GS shall prepare and deliver to Counterparty a revised Annex A (or another form
setting forth information corresponding to that set forth on Annex A),
reflecting the terms of such Transaction, reasonably promptly following the
satisfaction of the Conditions to Effectiveness for such Transaction.

 

15



Society Hill Funding LLC

 



 

 



 

3. Upfront Payment Upfront Payment [***]

 



4. Financing Fees Financing Fee Payments I In lieu of accrual and payment of
Pricing Differential in respect of the Transactions, on the initial Financing
Fee Payment Date, Counterparty shall pay to GS an amount in USD (the initial
“Financing Fee Payments”) equal to the sum of:

(a)     the product of:

(i)     the Initial Purchase Price for each Transaction;

(ii)     the sum of (1) the Floating Rate as of the Financing Fee Reset Date for
the Initial Financing Fee Period for such Transaction plus (2) the Spread; and

(iii)    the number of days in such Initial Financing Fee Period divided by 360;
and  

(b)    the product of:

(i)    the Maximum Aggregate Facility Size;

(ii)    the sum of (1) the Floating Rate as of the Financing Fee Reset Date for
the Interim Financing Fee Period plus (2) the Spread; and  

(iii)    the number of days in such Interim Financing Fee Period divided by 360.
Spread 2.50% per annum.

 

16



Society Hill Funding LLC

 



 

 



 

Financing Fee Payments II In lieu of accrual and payment of Pricing Differential
in respect of all of the Transactions collectively (and without duplication of
any Financing Fees theretofore paid as part of the Repurchase Price of any
Purchased Securities), on each Financing Fee Payment Date (other than the
initial Financing Fee Payment Date), Counterparty shall pay to GS an amount in
USD (the subsequent “Financing Fee Payments”) equal to:  

(a)    the Maximum Aggregate Facility Size; multiplied by  

(b)    the sum of (1) the Floating Rate as of the Financing Fee Reset Date for
such Financing Fee Period plus (2) the Average Applicable Margin for such
Financing Fee Period; multiplied by  

(c)    the Financing Fee Day Count Fraction. Financing Fee Payment Dates Each
date that is 2 Business Days after each Financing Fee Period End Date. Financing
Fee Period End Dates (a)    The First Financing Fee Period End Date and each
three-month anniversary thereof to, but excluding, the Repurchase Date; and  

(b)   the Repurchase Date. Initial Financing Fee Period For each Transaction
having a Purchase Date prior to the Price Differential Toggle Period End Date,
the period from, and including, the Purchase Date for such Transaction to, but
excluding, the Price Differential Toggle Period End Date. Interim Financing Fee
Period For each Transaction having a Purchase Date before the First Financing
Fee Period End Date, the period from, and including, the Price Differential
Toggle Period End Date to, but excluding, the First Financing Fee Period End
Date. Financing Fee Period For each Transaction, each period from, and
including, one Financing Fee Period End Date to, but excluding, the next
Financing Fee Period End Date. Floating Rate   For any Initial Financing Fee
Period, Interim Financing Fee Period and Financing Fee Period, three-month USD
LIBOR, except that linear interpolation will apply for the Initial Financing Fee
Periods and the Interim Financing Fee Period.  

“USD LIBOR” for any period shall be the rate for deposits in U.S. Dollars which
appears on the Reuters Screen LIBOR01 (or a successor page) at 11:00 a.m. London
time on the date that is two London Business Days prior to the first day of such
period (or, if such rate does not appear thereon, the arithmetic mean of the
offered quotations of four major banks in London designated by the Buyer to
prime banks in the London interbank market for U.S. Dollar deposits in Europe)
having a maturity of three months. London Business Day   Any day on which
commercial banks are open for general business in London. New York Business Day
  Any day on which commercial banks are open for general business in New York.

 

17



Society Hill Funding LLC

 



 

 



 

Average Applicable Margin For any Financing Fee Period, the sum of the
Applicable Margin for each day in such Financing Fee Period divided by the
number of days in such Financing Fee Period. Applicable Margin For any day, the
higher of:  

(a)  the product of:

(1)  the Spread; and   (2) the ratio on such day of:  

     (x) the Aggregate Purchased Security Notional Amount minus the Adjusted
Aggregate Reduction Amount as of such day; to  

     (y)  the Aggregate Purchased Security Notional Amount as of such day; and

(b)  1.50%. Financing Fee Day Count Fraction Actual/360 Financing Fee Reset
Dates For each Transaction, the first day of each Initial Financing Fee Period,
Interim Financing Fee Period and Financing Fee Period for such Transaction.
Adjusted Aggregate Reduction Amount For any day, the lesser of:  

(a)  the Aggregate Reduction Amount in effect on such day; and  

(b)  the Cash Value as of such day. Reduction Amounts If after the First
Financing Fee Period End Date the Collateral Manager proposes a Proposed
Underlying Asset for which at least two Pricing Sources are available and GS
notifies Counterparty (including by telephone or email) that:

(x)  GS has determined (in its sole and absolute discretion) that such Proposed
Underlying Asset is a Non-Private Underlying Asset; and  

(y)  the GS Consent Condition is not satisfied with respect to such Proposed
Underlying Asset,  

such event will constitute a “Rejection Event” and the Proposed Underlying Asset
will constitute a “Rejected Underlying Asset” unless the GS Consent Condition is
subsequently satisfied with respect to such Proposed Underlying Asset within
three Business Days after GS receives a Reduction Notice for the related
Reduction Event as described below.  

 

18



Society Hill Funding LLC

 



 

 



 

If the GS Consent Condition is not satisfied with respect to any Restructuring
or any Material Modification of an Underlying Asset, such event will constitute
a “Rejection Event” and the Underlying Asset will also constitute a “Rejected
Underlying Asset” unless the GS Consent Condition is subsequently satisfied with
respect to such Restructuring or Material Modification within three Business
Days after GS receives a Reduction Notice for the related Reduction Event as
described below.  

Each time three unique and consecutive Rejection Events occur (each with respect
to Underlying Assets or Proposed Underlying Assets issued by obligors
unaffiliated with one another), such occurrence will constitute a “Reduction
Event”, whereupon Counterparty may, by written notice to GS (each such notice, a
“Reduction Notice”), declare a “Reduction Amount” (with effect from the date of
such Reduction Notice, each such date a “Reduction Date”) with respect to such
Reduction Event equal to the average of the Reduction Calculation Amounts of the
Rejected Underlying Assets relating to such Reduction Event (determined, for the
avoidance of doubt, taking into account the portion of such Rejected Underlying
Asset that is or would have been acquired by the Security Issuer), provided that
the Reduction Amount related to such Reduction Event shall be deemed reduced to
zero (with effect from the date of the related Reduction Notice) if, within
three Business Days following the related Reduction Date, the GS Consent
Condition is subsequently satisfied with respect to one or more of the Rejected
Underlying Assets related to such Reduction Event.  

For the avoidance of doubt, multiple Reduction Events may occur during the term
of this Agreement entitling Counterparty to declare Reduction Amounts with
respect to each such Reduction Event (the sum of all Reduction Amounts at any
time, the “Aggregate Reduction Amount” at such time).  

If (at any time after any Reduction Event) the Collateral Manager proposes a
Proposed Underlying Asset and GS notifies Counterparty (including by telephone
or email) that the GS Consent Condition is satisfied with respect to such
Proposed Underlying Asset (each such date, an “Acceptance Date”), or the GS
Consent Condition is satisfied with respect to a related Restructuring or
Material Modification, the Aggregate Reduction Amount will be reduced (but not
below zero) (with effect from such Acceptance Date) by an amount equal to the
Reduction Calculation Amount of such Proposed Underlying Asset or Underlying
Asset (determined, for the avoidance of doubt, taking into account the portion
of such Proposed Underlying Asset or Underlying Asset, as the case may be, that
is or would have been acquired by the Security Issuer).

 

19



Society Hill Funding LLC

 







 

 

 



Reduction Calculation Amount For any Rejection Event relating to a Proposed
Underlying Asset that is a Rejected Underlying Asset, the proposed purchase
price of such Rejected Underlying Asset.  

For any Rejection Event relating to a Restructuring or Material Modifications,
the then-prevailing market value of the related Rejected Underlying Asset.
Pricing Source For any Underlying Asset or Proposed Underlying Asset, a market
maker in the relevant market, LoanX or other pricing sources reasonably
acceptable to GS.

 

5. Make-Whole Payment Make-Whole Payment Requirement If the Repurchase Date for
the Transactions is accelerated for any reason (other than the occurrence of a
Regulatory Change, the occurrence of an Assignment-Related Repurchase Date
Acceleration or the occurrence of a Dispute-Related Repurchase Date
Acceleration) (a “Repurchase Date Acceleration”), then Counterparty shall pay to
GS, within five Business Days of the date on which such acceleration occurs, an
amount equal to the Make-Whole Amount. Make-Whole Amount In connection with a
Repurchase Date Acceleration (if any), an amount equal to the aggregate amount
of Financing Fee Payments that would be payable to GS hereunder during the
period from and including the date on which such Repurchase Date Acceleration
occurs to but excluding the Scheduled Repurchase Date (determined as if the
Floating Rate were equal to zero), discounted to present value, all as
calculated by the Calculation Agent.

 

6. Application of Principal Payments. Cash Principal Payment Provisions On each
date on which GS receives a payment (other than a payment of interest) on the
Purchased Security in cash and in immediately available funds (each, a “Cash
Principal Payment”), GS shall reduce the Repurchase Price for such Purchased
Security by an amount equal to the related Repurchase Price Reduction Amount.  

On or reasonably promptly following the second Business Day after GS’s receipt
of a Cash Principal Payment GS shall use commercially reasonable efforts to
remit to Counterparty an amount equal to the related Counterparty Application
Amount. Repurchase Price Reduction Amount With respect to any Cash Principal
Payment, an amount equal to the product of:  

(a)     such Cash Principal Payment; and  

(b)     one minus the Haircut Percentage. Counterparty Application Amount With
respect to any Cash Principal Payment, an amount equal to the product of:  

(a)     such Cash Principal Payment; minus  

(b)     the Repurchase Price Reduction Amount for such Cash Principal Payment.

 

20



Society Hill Funding LLC

 





 

 



 

7. Dispute Resolution, Etc. Dispute Resolution If Counterparty in good faith
disputes the Asset Market Related Amounts of one or more Underlying Assets as
determined by the Calculation Agent as of any Business Day and, accordingly,
Counterparty wishes to dispute the calculation of a Margin Deficit or an Excess
Cure Collateral Refund Amount (each, a “Dispute”), then for so long as such
Dispute is continuing (and provided that no Event of Default, Monetary Default
or Other Material Default with respect to Counterparty occurs or is then
continuing), upon the request of Counterparty, GS and Counterparty will work
together in good faith to resolve such Dispute, it being understood that
Counterparty shall at all times during the pendency of each Dispute be required
to comply with its obligations under Paragraph 4 of the Master Repurchase
Agreement based upon the determinations of the Asset Market Related Amounts of
the Underlying Assets as determined by the Calculation Agent.

GS agrees that, if any Dispute continues unresolved for more than five Business
Days, a “Dispute-Related Repurchase Right” shall be deemed to exist until the
earlier to occur (if any) of (a) the resolution of such Dispute by the parties
and (b) the occurrence of an Event of Default, a Monetary Default or an Other
Material Default with respect to Counterparty.

The provisions set forth in this Dispute Resolution section supersede all
inconsistent provisions in the Master Repurchase Agreement. Monetary Default A
default by a party in the payment of money hereunder or under the Master
Repurchase Agreement when due (determined without regard to any grace period
otherwise specified), or a default by such party in the performance or
observance of any other obligation hereunder or under the Master Repurchase
Agreement (determined without regard to any grace period otherwise specified)
that by its terms can be cured solely by the payment of money. Other Material
Default A default by a party in the performance or observance of any material
obligation of that party hereunder or under the Master Repurchase Agreement
that, with the giving of notice or lapse of time or both, would become an Event
of Default with respect to such party.

 

21



Society Hill Funding LLC

 



 

 



 

8. Additional Provisions Restriking Terms If for any period of five or more
consecutive Business Days the net amount of cash margin held by GS under
Paragraph 4 of the Master Repurchase Agreement exceeds 10% of the sum of the
then-current Repurchase Prices hereunder, then for so long as such condition is
continuing (and provided that no Event of Default or event that, with the giving
of notice or lapse of time or both, would become an Event of Default with
respect to Counterparty occurs or is then continuing), upon the request of
Counterparty, GS and Counterparty will work together in good faith to restrike
one or more of the economic terms of the Transactions under the Master
Repurchase Agreement with a view to reducing or eliminating the amount of cash
margin then required to be posted to GS thereunder, it being understood that, in
connection with any such restriking, GS may require that changes to other
economic terms of the Transactions be made, and that changes to the terms of the
Purchased Securities be made, in order to preserve the overall economic effect
of the Transactions for GS. Limit on Optional Redemptions GS agrees that, for so
long as any Transaction is outstanding under this Confirmation (unless an Event
of Default with respect to Counterparty has occurred and is then continuing), it
will not give the Security Issuer or the Trustee under the Security Indenture
any direction to effect a redemption (in whole or in part) of the Purchased
Securities. Counterparty Note Restriction Counterparty agrees that, for so long
as any Transaction is outstanding under this Confirmation, it shall not at any
time (1) hold any portion of the Purchased Securities or (2) transfer any
portion of the Purchased Securities (other than pursuant to the provisions
hereof and of the Master Repurchase Agreement). No Substitution Rights Seller
may not substitute other Securities for the Purchased Security, unless otherwise
agreed to by Purchaser in writing in its sole and absolute discretion. Indemnity
Counterparty shall indemnify GS and each Related Party (as defined below) (each
such person being referred to herein as an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees and reasonable out-of-pocket
expenses of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Master Repurchase Agreement, this Confirmation or
any agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or thereunder or the
consummation of the Transaction or any other transactions contemplated hereby or
thereby or (ii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have resulted from the
bad faith, gross negligence or willful misconduct of any Indemnitee or a breach
of the Master Repurchase Agreement or this Confirmation by GS.

 

22



Society Hill Funding LLC

 



 

 

  

Notwithstanding the foregoing, in no event shall Counterparty be liable for any
indirect, consequential, incidental, exemplary or punitive damages, opportunity
cost or lost profits (other than as set forth in Paragraph 11 of the Master
Repurchase Agreement).  

The obligations of Counterparty in this Indemnity section shall survive
termination of the Transaction and any termination of the Master Repurchase
Agreement.  

As used herein “Related Party” means GS’s affiliates and the respective
directors, officers, employees, agents and advisors of GS and GS’s affiliates.
Taxes   Each of the parties hereto intends and agrees to treat the Transaction,
for United States income tax purposes, as a secured loan made by Buyer to
Seller. Consistent with the Transaction being treated for U.S. federal income
tax purposes as a secured loan made by Buyer to Seller, Buyer agrees to provide
Seller with a Form 1099-INT (or any successor form) with respect to interest
paid to Buyer and passed on to Seller pursuant to Paragraph 5 of the Master
Repurchase Agreement. Certain Voting Rights If GS has the right to exercise any
Specified Voting Right in relation to any consent, vote, direction proposal or
resolution arising at any time while this Transaction is outstanding, then:  

(a)     GS shall notify Counterparty thereof in writing after its receipt of
notice thereof or GS otherwise becomes aware thereof;  

(b)     GS shall not exercise such Specified Voting Right unless and until
directed to do so by Counterparty; and  

(c)     GS shall either (x) follow Counterparty’s written instructions as to the
manner and timing of exercising such Specified Voting Right or (y) procure that
Counterparty may exercise such Specified Voting Right directly,

provided that, without prejudice to clause (b), GS shall have no obligation to
take any action in relation to any direction from Counterparty with respect to
the exercise of any Specified Voting Right if doing so could expose GS to
liability, could violate any rule or regulation applicable to GS or any
interpretation thereof (whether or not having the force of law), could cause
reputational damage to GS or otherwise cause GS to otherwise incur any expenses
not paid by Counterparty in a manner satisfactory to GS.

 

23



Society Hill Funding LLC

 



 

 



 

  Notwithstanding the foregoing, GS may exercise at any time and from time to
time all other rights given to it as a holder of the Purchased Security as if
this Transaction were not outstanding (including, without limitation, all rights
to exercise remedies upon the occurrence of an event of default or an
acceleration event, all rights to give or refrain from giving consents to
amendments, modifications, supplements and waivers to the Security Indenture and
the other documents executed and delivered thereunder or in connection
therewith, all rights to consent or refrain from giving consent to changes to
the assets purchased or sold by the Security Issuer, and all rights to otherwise
give directions or refrain from giving directions under the Purchased Security),
in each case other than the Specified Voting Rights. Specified Voting Right The
right of a holder of the Purchased Security (in its capacity as such) to
participate in the selection or removal of a general partner, managing member,
member of the board of directors or trustees, investment manager, investment
adviser, or commodity trading advisor of the Security Issuer (excluding the
rights of a creditor to exercise remedies upon the occurrence of an event of
default or an acceleration event). Expense Reimbursement GS agrees to reimburse
Counterparty for payment of out-of-pocket costs incurred by Counterparty in
connection with Additions hereunder through the Price Differential Toggle Period
End Date, promptly following presentation of an invoice therefor, in an amount
up to the lesser of:  

(a)     the product of (1) USD 10,000; and (2) the number of Additions that
occurred from the Facility Commencement Date through the Price Differential
Toggle Period End Date; and  

(b)     USD 50,000.

 

9. Payment Details, Etc. Payments to GS In accordance with GS’s prior written
instructions as set forth below or as otherwise delivered to Counterparty. GS
Payment Details In accordance with GS’s written instructions as delivered to
Counterparty. GS Inquiries Goldman Sachs Bank USA
Facsimile: +1 212 428 4534
Email: gs-sctabs-reporting@ny.email.gs.com

 

24



Society Hill Funding LLC

 



 

 



 

GS Notices Goldman Sachs Bank USA
Facsimile: +1 212 428 4534
Email: gs-pfi-mo-confidential@gs.com  

With a copy to:  

Attention: Managing Director of PFI Desk
Address:   200 West Street, 6th Floor
                    New York, NY 10282  

Attention: PFI Middle Office
Address:   200 West Street, 16th Floor
                    New York, NY 10282  

All correspondence shall include the GS Reference Number:
SDBB4QT33333J6RZ9H Payments to Counterparty In accordance with Counterparty’s
written instructions as set forth below or otherwise delivered to GS. GS shall
make no payments (and have no obligation to make any payment hereunder) without
having received (i) such written instructions and (ii) a fully executed
facsimile copy of this Confirmation or other written acceptance of the terms
hereof. Counterparty Payment Details In accordance with Counterparty’s written
instructions as delivered to GS. Counterparty Inquiries In accordance with
Counterparty’s written instructions as delivered to GS

 

(C)      Miscellaneous.

 

1.Amendments, Etc. Except as otherwise expressly stated herein, this
Confirmation may not be amended except in writing signed by both parties.

 

2.Execution. This Confirmation may be executed in counterparts (including by
facsimile or electronic transmission), each of which counterpart, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute one and the same agreement.

 

3.Legal Requirements. Buyer shall not be required to purchase the Purchased
Security if any such purchase shall result in any violation of applicable rules
or regulations, including, but not limited to, rules applicable to new issuances
of securities.

 

(D)      Additional Acknowledgements, Representations and Agreements:

 

1.Counterparty hereby represents to and acknowledges and agrees with GS that:

  

(i)It has consulted with its own tax advisors to the extent that it has deemed
necessary, and it has made its own decisions regarding entering into the
Facility based upon its own judgment and upon any advice from such advisors as
it has deemed necessary and not upon any view expressed by GS or any of its
affiliates or agents.

 

(ii)The fair value of the assets of Counterparty will exceed the debt and
liabilities, subordinated, contingent and otherwise of Counterparty, and
Counterparty will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

 

25



Society Hill Funding LLC

 



 

 

 

 

2.Each party acknowledges and agrees that:

 



(i)Unless identified as an underwriter or arranger in an offering document
relating to a Purchased Security, Underlying Asset or Unsettled Purchase Asset
(each, an “Instrument”), GS and its affiliates have played no role in
structuring or arranging any Instrument or in negotiating or establishing the
terms of such Instrument. Whether or not GS or its affiliates are identified as
an underwriter or arranger in any offering document relating to an Instrument,
any and all information that may have been or is in the future provided by GS to
Counterparty with respect to any Instrument is not being furnished by GS in the
capacity of an underwriter or arranger in relation to the Instrument in
connection with the relevant Transaction, and GS accepts no responsibility or
liability therefor.

 

(ii)The contents of this Confirmation and the other agreements relating to the
Facility are confidential and shall not be disclosed to any third party, and
neither party shall make any public announcement relating to the Facility
without consent of the other party; except that disclosure of this Confirmation
and the terms of the Facility is permitted (A) where required or appropriate in
response to any summons, subpoena, or otherwise in connection with any
litigation or regulatory inquiry or to comply with any applicable law, order,
regulation, ruling, or disclosure requirement, including without limitation, any
requirement of any regulatory body or stock exchange where the shares of such
disclosing party are listed, as determined by the disclosing party in good faith
following consultation with the other party hereto, (B) to officers, directors,
employees, attorneys, accountants and advisors of the parties or their
affiliates who are subject to a duty of confidentiality to the disclosing party
or such affiliate and otherwise have a need to know such information, (C) to
rating agencies and (D) where the information has otherwise become public (other
than as a result of a breach of this subparagraph). Notwithstanding the
foregoing or any other provision in this Confirmation or any other document, GS
and Counterparty (and each employee, representative, or other agent of GS or
Counterparty) may each disclose to any and all persons, without limitation of
any kind, the U.S. tax treatment and U.S. tax structure of the transaction and
all materials of any kind (including opinions or other tax analyses) that are
provided to them relating to such U.S. tax treatment and U.S. tax structure (as
those terms are used in Treasury Regulations under Sections 6011, 6111 and 6112
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”)), other than
any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

 

(iii)As of the Facility Commencement Date and so long as either party has or may
have any obligation under any Transaction, it is not and will not be an
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e) of the Code), subject to Section 4975 of
the Code or an entity whose underlying assets include the assets of any such
plan by reason of 29 CFR 2510.3-101, Section 3(42) of ERISA or otherwise.

 

26



Society Hill Funding LLC

 



 

 



 

(iv)GS and any of its affiliates may deal in any Instrument and may accept
deposits from, make loans or otherwise extend credit to, and generally engage in
any kind of commercial or investment banking or other business with any issuer
of or obligor on any Instrument, any affiliate thereof, any other person or
entity having obligations relating to any Security Issuer or any such issuer or
obligor and may act with respect to such business in the same manner as if any
Transaction did not exist and may originate, purchase, sell, hold or trade, and
may exercise consensual or remedial rights in respect of, obligations,
securities or other financial instruments of, issued by or linked to the
Security Issuer or any such issuer or obligor, regardless of whether any such
action might have an adverse effect on such Security Issuer, such issuer or such
obligor, the value of the related Instrument or the position of the other party
to such Transaction or otherwise.

 

(v)Except as otherwise expressly provided herein, each party and its affiliates
and the Calculation Agent may, whether by virtue of the types of relationships
described herein or otherwise, at the date hereof or at any time hereafter, be
in possession of information regarding any Security Issuer or any issuer of or
obligor on any Instrument, or any affiliate thereof, that is or may be material
in the context of such Transaction and that may or may not be publicly available
or known to the other party. In addition, except as expressly provided herein,
this Confirmation does not create any obligation on the part of such party and
its affiliates to disclose to the other party any such relationship or
information (whether or not confidential).

 

[remainder of page intentionally blank]

 

27



Society Hill Funding LLC

 



 

 

  

Counterparty hereby agrees (a) to check this Confirmation (Reference No.:
SDBB4QT33333J6RZ9H) carefully upon receipt so that errors or discrepancies can
be promptly identified and rectified and (b) to confirm that the foregoing
correctly sets forth the terms of the agreement between the parties with respect
to the particular Transaction to which this Confirmation relates, by manually
signing this Confirmation and providing the other information requested herein
and returning an executed copy to PFI Middle Office, facsimile No. +1 212 428
4534.

 



  Very truly yours,         GOLDMAN SACHS BANK USA         By: /s/ Meera Bhutta
  Name: Meera Bhutta   Title: Managing Director

  

AGREED AND ACCEPTED BY:

 

SOCIETY HILL FUNDING LLC





      By: /s/ Gerald F. Stahlecker   Name: Gerald F. Stahlecker   Title:
Executive Vice President  

 

[Master Confirmation Signature Page]

 



 

 



 

Annex A

 

 

Repurchase Transactions

 

Transaction Number Security Issuer Purchased Security Purchase Date Initial
Purchase Price Purchased Security Notional Amount            

  

Effective as of __________, ____:

 

GOLDMAN SACHS BANK USA

 

By:   Name:   Title:  

  

SOCIETY HILL FUNDING LLC

 

By:   Name:   Title:  

 

29



Society Hill Funding LLC

 



 

 

 

Annex B

 

Form of Addition Notice

 



To: Goldman Sachs Bank USA   Facsimile: +1 212 428 4534   Email:
gs-sctabs-reporting@ny.email.gs.com         With a copy to:         Attention:
Managing Director of PFI Desk   Address: 200 West Street, 6th Floor     New
York, NY 10282         Attention: PFI Middle Office   Address: 200 West Street,
16th Floor     New York, NY 10282         GS Reference Number:
SDBB4QT33333J6RZ9H

 



Date: [__________ __], 20__

 

Ladies and Gentlemen:

 

We refer to the Confirmation, dated as of June 18, 2015 and effective as of July
15, 2015 (the “Confirmation”) to the Master Repurchase Agreement (including the
Annexes thereto) dated as of June 18, 2015, each as amended or replaced from
time to time, between Goldman Sachs Bank USA and Society Hill Funding LLC. Terms
defined therein shall have the same respective meanings herein.

 

This notice is an Addition Notice for the purposes of the Confirmation. For the
proposed Transaction:

  

(i) the proposed Purchase Date is [____________];

 

(ii)the proposed Purchased Security Notional Amount is USD [____________];

 

(iii)the Security Issuer is Security Issuer Germantown Funding LLC; and

 

(iv)the Purchased Security is: Germantown Funding LLC Floating Rate Note due
October 15, 2027, CUSIP No. 374050 AA0.

  

Yours faithfully,

 

SOCIETY HILL FUNDING LLC

 

By:   Name:   Title:  

 

Annex II 1



Society Hill Funding LLC

 



--------------------------------------------------------------------------------

 